Citation Nr: 1135221	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-32 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran had active service from July 1960 to July 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2006, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In June 2007, the Veteran was informed that the transcript from this hearing had been lost; the Veteran chose not to pursue another DRO hearing.  In March 2009, the Veteran testified before the undersigned Veterans Law Judge and that transcript has been incorporated into the record.  The Veteran submitted additional evidence with a signed waiver of RO consideration at his March 2009 hearing.     

The Veteran's claim on appeal was initially characterized as a claim of service connection for PTSD.  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  A review of the claims file shows that the Veteran has been variously diagnosed as having PTSD, major depressive disorder, borderline personality disorder, bipolar disorder, and insufficient personality disorder.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD.

This case was remanded by the Board in May 2009 for further development.  The Board is satisfied as to substantial compliance with its May 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included asking the Veteran to provide any additional medical 
records pertaining to his PTSD treatment; asking the Veteran to provide any physical examination reports from his employment with the Alice, Texas, police department; obtaining and associating with the claims file the Veteran's Social Security Administration (SSA) records; making any attempts necessary to verify the in-service stressor identified by the Veteran; and affording the Veteran a VA psychiatric examination.  As such, the case is now ready for disposition. 


FINDING OF FACT

The Veteran has PTSD that was caused by his active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).

That an injury or disease occurred in service is not enough, however; there must also be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran contends that he incurred PTSD as a result of instances of physical and sexual abuse that he endured from military priest "Jessie Mignone" while serving as a chaplain's assistant at Camp San Mateo, Marine Corps Base Camp Pendleton, over an approximately 10-month period.  The Veteran described being ordered to engage in sexual acts, to include fellatio and sodomy, with the military priest and did not report the priest's inappropriate behavior to others because he was a superior and feared repercussion.  However, the Veteran indicated that he attempted to escape the situation by applying for a hardship discharge, which was denied.  

To establish entitlement to service connection for PTSD a Veteran must provide medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010).  A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board. 

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners of War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service. 

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Here, as the Veteran's claimed stressors involve incidents of personal assault, the amended regulations do not apply to the Veteran's PTSD claim.

Regarding the first element required to establish service connection for PTSD, a current PTSD diagnosis, the Veteran was afforded a VA PTSD examination in April 2008, at which time he was diagnosed with PTSD, major depressive disorder, and personality disorder, not otherwise specified.  He was afforded a more recent VA PTSD examination in January 2011, at which time he was diagnosed with severe/chronic PTSD, major depressive disorder, and borderline personality disorder.  He has also been diagnosed with bipolar disorder and insufficient personality disorder.  The January 2011 examiner opined that the core of the Veteran's psychiatric problems stemmed from his trauma-related diagnoses, PTSD and borderline personality disorder.  The major depression, meanwhile, arises as a tangent from his trauma-based diagnoses when situations become stressful.  The examiner saw no evidence that was consistent with a diagnosis of bipolar disorder; rather, she opined that his unstable mood appeared driven by his PTSD and borderline personality disorder.  As such, the record contains a current diagnosis of PTSD.  

With respect to the second required element to establish service connection for PTSD, a link between current PTSD symptoms and an in-service stressor, the Veteran's service treatment records are devoid of evidence of treatment for a psychiatric disorder.  Significantly, the Veteran's June 1960 Report of Medical Examination at enlistment indicated that his psychiatric state was within normal limits, with no personality deviation.  Although he indicated on his June 1960 Report of Medical History that he suffered from "nervous trouble," he did not specify the nature of this trouble.  Similarly, the Veteran's July 1964 Report of Medical Examination at separation indicated that his psychiatric state was within normal limits, with no personality deviation.  Therefore, no chronic psychiatric disorder was noted in service.

However, a review of the Veteran's service personnel records confirms that he was indeed a chaplain's assistant from October 1961 to July 1962 while attached to the Headquarters & Service Company, 2nd Battalion, 1st Marine Division, of the Fleet Marine Force.  Further review of his service personnel records confirm that he requested a humanitarian transfer to the Marine Barracks, U.S. Naval Air Station at Corpus Christi, Texas, in August 1961 due to his mother's poor health, which was disapproved.  Also associated with the claims file is a November 1961 correspondence from Reverend John Mignone to the Veteran's mother.  In the correspondence, the Reverend explained that granting the Veteran a hardship discharge would be a practical impossibility because he was not the sole money earner or an only child.  

In addition, the record contains extensive evidence that the Veteran has been evaluated and treated for psychiatric disabilities following his active service.  At his March 2009 Board hearing, the Veteran testified that he received psychiatric treatment since 1966 or 1967.  However, the claims file does not contain records of psychiatric treatment dating back that far.  The Veteran has indicated that his first psychiatrist died in the 1970s, and thus his treatment records from that time are unavailable.  In May 1972, the Veteran filed claims for entitlement to service connection for osteoarthritic changes and chronic strain, but did not mention any psychiatric disability.  

The Veteran was admitted to a psychiatric hospital from January 1988 to March 1988 voluntarily on referral from his psychotherapist.  He was diagnosed with acute stress disorder as well as mixed personality disorder with passive, obsessive, and paranoid traits.  The Veteran described being verbally and physically attacked by an insane waitress while eating with his family at a restaurant in September 1987.  He reported feeling fear for his life and embarrassment at not being able to stop the incident, which scared his children.  Ever since the incident, the Veteran reported experiencing intense anxiety and emotional turmoil including feelings of anger, shame, and fear, as well as insomnia, daytime hallucinations and flashbacks of the incident, generalized anxiety, erectile dysfunction, paranoia, irritability, and anger.  Significantly, there was no mention of the alleged in-service sexual and physical assaults.  

He was again hospitalized from April 1988 to May 1988 voluntarily upon referral of his psychotherapist due to paranoid behavior.  The Veteran believed that the waitress who attacked him in September 1987 was plotting to kill him and his family.  He was diagnosed with brief reactive psychosis (paranoid) as well as chronic stress disorder.  Again, there was no mention of the alleged in-service sexual and physical assaults.  Private psychiatric treatment records from 1999 to 2000 reference the Veteran being molested by an acquaintance of his mother while he was a child, but do not reference the alleged in-service sexual and physical assaults.

The Veteran filed claims for entitlement to service connection for stress and PTSD in August 2002, but did not allege any specific stressors.  The claims were denied in an August 2002 rating decision.  A private psychiatric progress report dated in February 2004 is the earliest document associated with the claims file which mentions the Veteran's alleged in-service assault.  The progress report indicated that the Veteran discussed his Marine Corps experiences, including sexual abuse by a "Protestant chaplain."  In a January 2005 psychiatric report, the Veteran again recalled the abuse sustained by a "Navy chaplain," and recalled the chaplain's name as "Commander [redacted]."  The Veteran petitioned to reopen his previously-denied PTSD claim in March 2005.  He indicated that he was raped by a "Naval officer chaplain" over the course of a year between 1962 and 1963 at the Base Chapel at Camp San Mateo.  

The Veteran petitioned to reopen his claim for PTSD in March 2005.  He was afforded a VA PTSD examination in April 2008, at which time he was diagnosed with major depressive disorder, PTSD, and personality disorder, not otherwise specified.  At the examination, the Veteran described sexual abuse by a "Catholic chaplain" for approximately 2 years from 1960 to 1962.  He described engaging in fellatio and sodomy as well as having his genitals burned by hot coals.  However, the examiner opined that the Veteran's PTSD was less likely as not caused by or a result of military sexual trauma.  The examiner indicated that there was evidence in the record suggesting that the Veteran was distressed prior to the time of the alleged assault (i.e., molestation by an acquaintance of his mother while he was a child), and that a review of the record revealed that his psychiatric symptoms did not become associated with his military trauma until 2005 when he recalled that he had been sexually abused.  In addition, the examiner stressed that the Veteran underwent an in-service genital examination related to gonorrhea approximately one year following the alleged abuse, and that this examination did not reveal the scarring that would be expected from direct exposure to hot coals, as the Veteran had alleged.  The examiner also questioned whether the Veteran's PTSD was caused by the alleged in-service sexual assaults due to the fact that he had claimed in the past to have been sexually abused as a child.

Correspondence received from the Veteran's private psychiatrist dated in June 2006 and March 2009 indicates that the Veteran had been treated by him for major depressive disorder and PTSD.  The psychiatrist listed a series of traumatic events from the Veteran's life, to include attempted sexual abuse as a child; emotional and sexual abuse as a young man in the Marine Corps; the murder of his partner while working for the Alice Police Department in Alice, Texas; an assault by a psychotic woman while eating at a restaurant; and a fall and injury while working at Naval Station Ingleside in Ingleside, Texas, in November 1992.  The psychiatrist explained that the Veteran was so ashamed and embarrassed of the in-service sexual abuse that he was not able to open up and discuss it until 2005.  He indicated that the Veteran's mother attempted to get him out of service on a hardship discharge, but was dissuaded by the Reverend John Mignone.  

The Veteran was afforded his most recent VA PTSD examination in January 2011, at which time he was diagnosed with severe and chronic PTSD, major depressive disorder, and borderline personality disorder.  Significantly, the examiner opined that the Veteran's PTSD was as least as likely as not caused by or a result of reported military sexual trauma by a priest while working as a chaplain's assistant.  The examiner explained that the crux of the Veteran's claim rested on the credibility of his assertion that he was sexually abused by a priest during the early part of his military career, and that the veracity or plausibility of his claim was a matter of clinical judgment because it would not likely ever be proved through collateral data.  The examiner indicated that she formed her opinion based on the sum of the Veteran's data together with significant clinical knowledge and experience concerning sexual abuse and the longer-term effects it can have on an individual.  The examiner opined that the Veteran's claim of in-service sexual abuse was "certainly plausible, and even probable," and did not believe that he was malingering or intentionally fabricating a story for the purposes of obtaining VA benefits.  Although the examiner conceded that there have been variations in the details of the Veteran's narrative over the years, she emphasized that his overall assertion of being sexually abused by a clergyman had remained consistent, as had his diagnosis of PTSD across multiple providers, settings, and time points.  

The examiner found that the Veteran's behavior, in the context of the alleged abuse, was highly consistent with that of individuals targeted for sexual abuse.  Furthermore, the fact that the Veteran did not discuss the alleged abuse for decades did not reduce the credibility of his claim; rather, it lent credibility to the intense shame that surrounds sexual abuse.  The examiner also explained that it is not uncommon for subsequent traumas (i.e., the Veteran's reported assault by a psychotic waitress) to trigger emotional reactions to earlier traumas.  With respect to the possible early childhood sexual abuse by the Veteran's mother's boyfriend, the examiner opined that it seemed plausible that this did occur, given the Veteran's willingness to speculate about it during his interview with the examiner.  As a matter of clinical judgment, it seemed plausible to the examiner that if the childhood sexual abuse happened, it may have created a particular vulnerability for the Veteran to be susceptible and traumatized by the alleged abuse by the priest later in life.  

The medical evidence of record, therefore, supports a finding that the Veteran's PTSD symptoms are connected to his reported in-service incidents of physical assault.  Regarding the final element required to establish service connection for PTSD, credible supporting evidence that the claimed in-service stressor occurred, the Board notes that the Veteran's PTSD claim is based on instances of alleged personal assault by a military chaplain that occurred during his active service, and that the United States Court of Appeals for Veterans Claims (Court) held in Patton v. West, 12 Vet. App. 272 (1999), that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14I, which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  In December 2005, M21-1, Part III was rescinded and replaced with a new manual, M21-1MR, which contains the same PTSD-related information as M21-1, Part III.  The corresponding new citation for M21-1, Part III, 5.14I is M21-1MR IV.ii.1.D.14 and 15.

The pertinent regulation provides that, in cases of personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See 38 C.F.R. § 3.304(f)(4) (2010).

Examples of behavior changes that may be found to constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f)(4); see also M21-1MR IV.ii.1.D.14 and 15.  As stated by the Court in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Board must provide "a written statement of [its] findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record." 

Here, the Veteran has submitted multiple personal statements in which he detailed the experiences of personal assault that he endured during his active service and the effect these incidents have had on his life.  As discussed above, a review of the Veteran's service personnel records confirm that he was indeed a chaplain's assistant from October 1961 to July 1962, and that he requested a humanitarian transfer to the Marine Barracks, U.S. Naval Air Station at Corpus Christi, Texas, which was disapproved. 

The occurrence of the Veteran's personal assault claim is further strengthened by the January 2011 VA examiner's finding that the Veteran's current PTSD was as least as likely as not caused by the alleged in-service sexual assault.  The VA examiner's opinion is therefore considered by the Board to constitute evidence that the Veteran's alleged personal assault did, in fact, occur.  See 38 C.F.R. § 3.304(f)(4) (2010).  In addition, the Veteran's private psychiatrist has also opined that he suffers from PTSD, in part, due to the alleged in-service sexual and physical abuse.

Based upon consideration of all the evidence pertaining to the alleged incidents of sexual and physical assault, the Board finds that when all reasonable doubt is resolved in the Veteran's favor, the alleged stressors involving his reported incidents of personal assault have been sufficiently corroborated by the record.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In summary, while the evidence that has been obtained is not necessarily of the specificity that would corroborate all details associated with these incidents, for the reasons stated, there nonetheless is sufficient corroboration of the Veteran's circumstances of service, consistent with what he has alleged.  Therefore, resolving all reasonable doubt in his favor, the Board accepts the Veteran's position as a in-service chaplain's assistant and his attempt to obtain a humanitarian transfer or discharge, together with the January 2011 VA examiner's findings, as sufficient evidence that a personal assault occurred in service.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).

Accordingly, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for PTSD.  The aforementioned evidence establishes a diagnosis of PTSD, credible supporting evidence that a claimed in-service stressor actually occurred, and a link, established by the medical evidence, between his PTSD diagnosis and a verified in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).



ORDER

Service connection for PTSD is granted. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


